             Case 2:18-cr-00090-JCC Document 53 Filed 03/04/19 Page 1 of 2




 1                                                        The Honorable John C. Coughenour
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9
      UNITED STATES OF AMERICA,                    NO. CR18-090 JCC
10
                             Plaintiff,            GOVERNMENT’S SUPPLEMENTAL
11                                                 RESTITUTION RESPONSE
                v.
12
      THOMAS MAHONEY,                              FILED UNDER SEAL
13
                             Defendant.
14
15         The United States of America, by and through Brian T. Moran, United States
16 Attorney for the Western District of Washington, and Cecelia Y. Gregson, Special Assistant
17 United States Attorney, submits the following sentencing hearing transcript as Supplemental
18 Exhibit A, referenced in its Response to Defendant’s Restitution Memorandum, dkt. 51.
19         DATED this 4th day of March 2019.
20                                                 Respectfully submitted,
21
                                                   BRIAN T. MORAN
22                                                 United States Attorney
23
                                                   s/ Cecelia Y. Gregson
24                                                 CECELIA Y. GREGSON
25                                                 Special Assistant United States Attorney
                                                   Western District of Washington
26                                                 700 Stewart Street, Suite 5220
27                                                 Seattle, Washington 98101-1271
                                                   Telephone: (206) 553-7970
28                                                 Email: cecelia.gregson@usdoj.gov

     GOV’S SUPPLEMENTAL RESTITUTION RESPONSE - 1                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5200
     CR18-090 JCC; THOMAS MAHONEY
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:18-cr-00090-JCC Document 53 Filed 03/04/19 Page 2 of 2




1                                  CERTIFICATE OF SERVICE
2         I hereby certify that on March 4, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system, which will send notification of such filing to
4 the attorney(s) of record for the defendant.
5
6                                                   s/ Emily A. Miller
                                                    EMILY A. MILLER
7
                                                    Legal Assistant
8                                                   United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
9
                                                    Seattle, Washington 98101-1271
10                                                  Phone: (206) 553-2267
                                                    FAX: (206) 553-0755
11
                                                    E-mail: emily.miller@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     GOV’S SUPPLEMENTAL RESTITUTION RESPONSE - 2                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5200
     CR18-090 JCC; THOMAS MAHONEY
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
